 



EXHIBIT 10.74
Attachment D-4 to General Terms and Condition of
the Software License and Services Agreement
Additional Commercial Terms
Following are the additional business terms and conditions incorporated into the
Software License and Services Agreement (the “Agreement”) dated the 31st day of
March 2000 by and between BroadVision, Inc. (“BroadVision”) and RedEnvelope,
Inc. (“Customer”). The terms and conditions contained herein are subject in all
respects to the terms and conditions of the Agreement, except that in the event
of a conflict between the terms of this Attachment and the Agreement, the terms
of this Attachment shall govern. This Attachment shall not be effective until
executed by Customer and accepted by an authorized representative of
BroadVision. The effective date of this Attachment shall be the date of last
signature below.
SOFTWARE

                  PRODUCT   PLATFORM   QUANTITY   UNIT COST   TOTAL BROADVISION
DEPLOYMENT
COMMERCE CPU   SOLARIS   4 (DUAL CORE,
ULTRASPARC IV), IM3   $90,000   $360,000                   BROADVISION
DYNAMIC COMMAND
CENTER   SOLARIS   12   $6,000   $72,000                   TOTAL LICENSED
PRODUCT
  $432,000                                     TOTAL LICENSE
  $432,000                  

Customer currently has 12 BroadVision Commerce CPU licenses for dual-core
processors for use with BroadVision Commerce and 6 BroadVision Dynamic Command
Center licenses. Customer’s license of 4 additional BroadVision Commerce CPU
licenses for dual-core processors, and 12 additional Dynamic Command Center
licenses gives Customer a total of 16 BroadVision Commerce CPU licenses for
dual-core processors, and 18 BoradVision Dynamic Command Center licenses.
Software Licensed Location: San Francisco, CA
Language. All products will be provided in English, unless otherwise
specifically indicated herein.
Terms and Conditions

•   Payment Terms       As an express condition precedent Customer shall remit
the full amount due hereunder by check sent by express delivery to arrive at
BroadVision headquarters office, 1600 Seaport Blvd., Suite 550, North Building,
Redwood City, CA 94063 on or before Tuesday October 2, 2007 or by wire transfer
on or before 5PM Pacific Standard time Tuesday, October 2, 2007 as follows:

  To:    Citibank N.A.       702 Marshall Street, Suite 100       Redwood City,
CA 94063, USA

    Routing & Transit #: 321171184       For further credit to BroadVision, Inc.
A/C. 202046322       By Order of: <Enter Name of Sender>   •   Maintenance.
Customer is not on maintenance for the Software therefore no maintenance fees
are quoted.   •   Validity of this offer       This offer is only valid until
28th day of September 2007.       All amounts are in US Dollars, excluding any
applicable taxes.

                 
 
               
Additional Commercial Terms 051007
  BroadVision, Inc
  Page 1 of 2


 



--------------------------------------------------------------------------------



 



Attachment D-4 to General Terms and Condition of
the Software License and Services Agreement
Additional Commercial Terms

•   Sales Tax Exemption / Resale Certificates       Pursuant to section 2 of the
Agreement, Customer shall pay all sales and use tax resulting from the
Agreement. If the customer is exempt from sales tax please indicate below
applicable exemption.                  Direct Payment Exemption (Direct Payment
Exemption certificate required)                  Tax exempt entity

The Direct Payment Certificate must be faxed to BroadVision Accounting
Department at (650) 261-5677.
Compliance. The acquisition by Customer of the additional licenses set forth in
this Attachment puts Customer in full and complete compliance with the terms of
the Agreement related to the number of licenses needed by Customer as discovered
by BroadVision’s audit of Customer’s Software usage on March 19, 2007.
By execution below, each signer certifies that he/she is authorized to accept
and execute this Attachment on behalf of his/her company:

             
CUSTOMER: RedEnvelope, Inc.
      BroadVision, Inc.    
 
           
/s/ Christopher Nordquist
 
Signature
      /s/ Pehong Chen
 
Signature      
Christopher Nordquist
      Pehong Chen    
Printed Name
      Printed Name      
Chief Administrative Officer & General Counsel
      President & CEO    
Title
      Title      
September 28, 2007
      10/1/07    
Date
      Date    

         
 
       
Additional Commercial Terms 051007
  BroadVision, Inc   Page 2 of 2

 